PER CURIAM.
We affirm appellant’s convictions of two counts of attempted second degree murder of a law enforcement officer. However, as the state concedes, we must reverse the sentences and remand for resentencing pursuant to the supreme court’s decision of State v. Iacovone, 660 So.2d 1371 (Fla.1995). In so doing, we note the trial judge did not have the advantage of Iacovone when he imposed the original sentences.
CONVICTIONS AFFIRMED; SENTENCES REVERSED; REMANDED.
DAUKSCH, GOSHORN and HARRIS, JJ., concur.